DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, recites that the adhesive strip is both an “oil extract of the first female plant and the second female plant of the cannabis genus” and “a sugar-derived glue”. The specification discloses, “Though using a cannabis oil for the adhesive 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Idheileh (US 20130313146) in view of Mitlin et al. (US 2014/0328006), Ramaratnam et al. (US 20160130762), Wessling (US 2006/0039959), Sinclair (US 8161979), Higashi et al. (US 2004/0021858), and Slama (US 2017/0360082).
Claim 1. Idheileh discloses sheets of a tobacco rolling substrate or paper 100 including a rolling paper substrate 110 fabricated from a paper which may be made of hemp. The rolling paper 100 may be filled with tobacco, herbs, cannabis, and other 
Hemp is of the cannabis genus (Cannabis sativa L.), as evidenced by Mitlin et al. (US 2014/0328006) paragraph [0006]. It is notoriously well-known in the art that only female marijuana plants make bud cannabis containing a usable amount of THC, thus it would have been obvious to one of ordinary skill in the art at the time of filing that the cannabis fibers may be from a female plant.
Idheileh does not explicitly disclose that the paper substrate 110 is formed from a plurality of elongated cellulose fibers derived from a first female plant and a second female plant of a cannabis genus, that the first female plant is of a sativa species and the second female plant is of an indica species, that the adhesive strip is an oil extract of the first and second female plants of the cannabis genus, that the flavoring element is rosemary flavored, or that the adhesive strip is a sugar-derived glue.
Ramaratnam et al. discloses a method to prepare, pulp, and bleach cannabis bast and hurd fibers to allow for the fiber to be incorporated into absorbent cellulosic structures on a wet-laid paper machine. Cannabis bast fibers have a large range in length and diameter, but on average are very long with medium coarseness; suitable for making textiles, paper, and nonwovens (Abstract; [0005])
Ramaratnam et al. discloses that cannabis can be economically competitive as a fiber source for making cellulosic structures when the cannabis stalks are harvested as 
Ramaratnam et al. discloses that the cannabis genus comprises three different species, Cannabis sativa, Cannabis indica, and Cannabis ruderalis ([0003]). It would have been obvious to one of ordinary skill in the art that the Cannabis bast fibers of Ramaratnam may be from a plant of the Cannabis indica species, and that these fibers may be substituted for the hemp (Cannabis sativa L.) fibers used to make the rolling paper substrate 110 of Idheileh such that the rolling paper substrate comprises a blend of fibers including hemp (Cannabis sativa L.) and fibers from the Cannabis indica species.
Wessling discloses a film-shaped, mucoadhesive administration form having a content of at least one active agent from the group of the cannabis agents, such as a cannabis extract or a cannabis oil. The administration forms according to the invention are applied, in the form of thin, small flat pieces or wafer-shaped objects ("wafers"), to the oral mucosa where they adhere because of their mucoadhesive properties. Application to the oral mucosa is sublingual or buccal. Furthermore, other mucosal surfaces may also be taken into consideration as an application site, e.g. the nasal mucosa ([0020]; [0022]).
Wessling teaches that it is advantageous that the active agent is released into the saliva after only a short time lag, so that the saliva-active agent mixture immediately reaches all areas of the oral mucosa, where it can be absorbed. The amount of saliva in 
Wessling teaches that administration forms of the mentioned type containing at least one cannabinoid active agent from the group consisting of tetrahydrocannabinol, cannabinol, cannabidiol, and cannabichromen. Tetrahydrocannabinol, especially R-(6a,10a)-Δ-9-tetrahydrocannabinol, is also a suitable active agent ([0033]). While Wessling does not explicitly disclose that the cannabis oil is an oil extract of the first and second female plants (sativa and indica) of the cannabis genus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the cannabinoid active agent comprises both indica and sativa oil extracts, similar to the Cannabis bast fibers including hemp (Cannabis sativa L.) and fibers from the Cannabis indica species discussed above in Ramaratnam et al.
Idheileh does not explicitly disclose that the adhesive strip is substantially parallel with the rolling direction and results in the adhesive strip having a swirl shape when it is in the rolled state.
	Sinclair discloses a tobacco product having an inner shell 15 and outer shell 110, wherein the attachment between sheet 110 and inner shell 15 can be accomplished through a variety of means and in a variety of methods. Sheet 110 can be attached transversely to the longitudinal axis of inner shell 15, or can be attached at an acute or obtuse angle relative to the longitudinal axis of inner shell 15 (Column 9, lines 1-7; Figures 2-4).
	Sinclair discloses an embodiment where the sheet 110 is spirally wrapped around the inner shell 15 (Figures 2-4; Column 7, line 66 – Column 8, line 19) and another embodiment where sheet 110 can have a rectangular section and a trapezoidal (or triangular) section where the trapezoidal (or triangular) section provides the appearance (from the exterior) of being spirally wrapped (Column 9, lines 8-15). Since spiral wrapping has a desired aesthetic effect as taught by Sinclair, it would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco rolling substrate or paper 100 of Idheileh be rolled at a slight angle (which may be considered “substantially parallel”) with respect to the rolling direction to produce the desired spiral wrapping effect.
While Idheileh teaches that the rolling paper substrate 110 may be flavored to enhance the smoking experience ([0049]), no specific flavor is disclosed.

Higashi et al. discloses that the tobacco odor deodorizing composition comprising rosemary oil suppresses the odor of the sidestream smoke released to the surroundings during smoking ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the flavoring element included in the rolling paper substrate 110 of Idheileh comprise rosemary oil to suppress the odor of the sidestream smoke released to the surroundings during smoking as taught by Higashi et al.
	Idheileh discloses moisture activated gum strip 130 but does not explicitly disclose that the gum strip is a sugar derived glue. 
Slama et al. discloses a rolling paper having a moisture activated adhesive, wherein the moisture-activated adhesive may include, sugar solutions, polysaccharides, starch, and gums (Abstract; [0019]).
Since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07), it would have been obvious to one of ordinary skill in the art that the moisture activated gum strip of Idheileh may comprise a sugar solution, as in the moisture activated adhesive taught by Slama et al. 


Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive. Applicant’s arguments concern claim amendments that are addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747